The State of TexasAppellee




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                               January 22, 2014

                                             No. 04-13-00575-CR

                                            Sakhorn KHAMSIRY,
                                                  Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A08-393
                           Honorable N. Keith Williams, Judge Presiding

                                                ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel indicates he has served copies of the brief and motion on appellant, and
has informed appellant of his right to review the record and file his own brief. See Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

       If appellant desires to file a pro se brief in this appeal, he must do so within forty-
five days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
sixty days from the date of this order.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).



1
 Counsel is reminded that he should explain to appellant the procedure for obtaining the record. See Bruns, 924
S.W.2d at 177 n.1.
        Appellant may obtain a copy of the appellate record by filing a written request, not later
than February 7, 2014, with the clerk of the trial court, Robbin Burlew, Clerk of the District
Courts of Kerr County, 700 Main Street, Kerrville, Texas, 78028. If appellant files a written
request for the record with the trial court clerk, Robbin Burlew is ORDERED to immediately
send a copy of the record to appellant.

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court